



Exhibit 10.28


Framework for Awards of ROIC-based Performance Shares


The following is the framework adopted by the Human Resources Committee (the
“Committee”) of the Board of Directors of Oshkosh Corporation (the “Company”)
for approving Awards of ROIC-based Performance Shares under the Oshkosh
Corporation 2017 Incentive Stock and Awards Plan (the “Plan”) (capitalized terms
used but not defined herein are used as defined in the Plan):
1.Participants; Performance Shares. As to each specific Award of Performance
Shares, the Committee shall approve a list of Participants who will receive the
number of Performance Shares listed opposite their names on such list.
2.Award Calculation Schedule. The Committee will approve a schedule as to each
specific Award of Performance Shares that will set forth different percentiles
representing the extent to which the Performance Goal applicable to the Award is
achieved and a corresponding percentage of Award shares earned at each
percentile with interpolation between such percentiles on a a straight-line
basis. Each Performance Share represents the right to receive a number of Shares
equal to the decimal equivalent of the percentage of Award shares earned as
reflected on such schedule (or such interpolated amount) based upon to the
extent to which the Performance Goal is achieved as reflected on such schedule,
rounded up to the next whole Share.
3.Performance Goal. The Performance Goal applicable to the Awards is return on
invested capital, which equals the total ROIC Net Income (as defined below) for
each of the eleven or twelve calendar quarters (as designated by the Committee
as to each specific Award of Performance Shares) ended June 30 of the fiscal
year that is the last year of the Performance Period (as defined below) divided
by the sum of total debt plus shareholders' equity as of the last day of the
same calendar quarters and the immediately preceding calendar quarter (“ROIC”),
for the Company, on the one hand, and for the group of comparator companies
reflected on a schedule to be approved by the Committee as to each specific
Award of Performance Shares at the time of the Awards (omitting for this purpose
any company for which public financial information is not filed with the SEC
through the Performance Period) (the “Benchmark Companies”), on the other hand,
for a performance period of approximately three years to be designated by the
Committee as to each specific Award of Performance Shares (the “Performance
Period”).
a.“ROIC Net Income” shall mean net income before extraordinary items,
nonrecurring gains and losses, discontinued operations and accounting changes
plus the after tax cost of interest expense, all as reflected in publicly-filed
financial statements.
b.The extent to which the Performance Goal is achieved will be determined by
computing ROIC for each of the Benchmark Companies, ordering the Benchmark
Companies from lowest to highest based upon their respective ROIC and
determining how ROIC for the Company compares on a percentile basis. For this
purpose, ROIC for the Company will equal or exceed a percentile only if it
equals or exceeds the lowest ROIC for a Benchmark Company that falls at or above
the percentile. How ROIC for the Shares compares on a percentile basis will then
be applied to the award calculation schedule that the Committee approved to
determine the number of Shares earned. Determinations will be made in a manner
acceptable to the Committee and certified in writing in a manner that complies
with Code Section 162(m). The Company will deliver the Shares earned to the
Participant promptly after the determination of the number of Shares earned, but
in no event later than March 15 of the calendar year following the last day of
the Performance Period.
4.Termination of Employment; Change in Control.
a.If the employment of a Participant terminates due to Retirement, death or
Disability after the completion of one complete calendar quarter of the
Performance Period and prior to the end of the Performance Period and such
termination occurs prior to a Change in Control, then the Participant will
receive a number of Shares in respect of the Award equal to the product of (i)
the number of Shares the Participant would have received had the Performance
Period ended on the last day of the calendar quarter immediately preceding the
date of termination, calculated as provided below, multiplied by (ii) a fraction
the numerator of which is the number of days elapsed in the Performance Period
prior to such termination and the denominator of which is the number of days in
the full Performance Period. Such amount will be calculated and paid as promptly
as practicable following the date of termination, recognizing that there is a
delay arising from the fact that the calculation depends upon the availability
of publicly-filed financial information regarding the Benchmark Companies, but
in no event later than March 15 of the calendar year following the year in which
the date of termination occurs.
b.The Participant will forfeit any rights under the Award in each of the
following cases: (i) if the employment of a Participant terminates at any time
prior to the commencement of the Performance Period; (ii) if the





--------------------------------------------------------------------------------





employment of a Participant terminates for reasons other than Retirement, death
or Disability prior to the end of the Performance Period and such termination
occurs prior to a Change in Control; or (iii) if the employment of a Participant
terminates due to Retirement, death or Disability during the first calendar
quarter of the Performance Period and such termination occurs prior to a Change
in Control.
c.In the event of a Change in Control after commencement of the Performance
Period and prior to the completion of one complete calendar quarter of the
Performance Period (and prior to a termination to which 4.a or 4.b applies), a
Participant will receive a number of Shares in respect of the Award equal to the
product of (i) the number of Performance Shares awarded to the Participant in
the Award, multiplied by (ii) a fraction the numerator of which is the number of
days elapsed in the Performance Period prior to the Change in Control and the
denominator of which is the number of days in the full Performance Period. The
amount earned will be calculated and paid promptly following the date of the
Change in Control. Notwithstanding the foregoing and 4.d, no acceleration of
vesting, issuance of shares or other payment shall occur under the foregoing or
under 4.d to the extent the Committee reasonably determines in good faith prior
to the occurrence of a Change in Control that the Award shall be honored or
assumed, or new rights substituted therefor (each such honored, assumed or
substituted award hereinafter called an “Alternative Award”), by the
Participant's employer (or the parent or a subsidiary of such employer)
immediately following the Change in Control, provided that any such Alternative
Award must satisfy the conditions set forth in Section 16(d) of the Plan.
d.In the event of a Change in Control after the completion of one complete
calendar quarter of the Performance Period and prior to the end of the
Performance Period (and prior to a termination to which 4.a or 4.b applies), a
Participant will receive a number of Shares in respect of the Award equal to the
product of (i) the greater of (A) the number of Shares the Participant would
have received had the Performance Period ended on the last day of the calendar
quarter immediately preceding the date of the Change in Control, calculated as
provided below, or (B) the number of Performance Shares awarded to the
Participant in the Award, multiplied by (ii) a fraction the numerator of which
is the number of days elapsed in the Performance Period prior to the Change in
Control and the denominator of which is the number of days in the full
Performance Period. The amount earned will be calculated and paid promptly
following the date of the Change in Control, recognizing that there is a delay
arising from the fact that the calculation depends upon the availability of
publicly-filed financial information regarding the Benchmark Companies, but in
no event later than March 15 of the calendar year following the year in which
the Change in Control occurs.
e.The number of Shares the Participant would have received had the Performance
Period ended on the last day of the calendar quarter immediately preceding the
date of termination or the date of the Change in Control, as the case may be
(the “Last Day”), shall equal the total ROIC Net Income for each of the calendar
quarters in the Performance Period that end prior to or on the Last Day divided
by the sum of total debt plus shareholders' equity as of the last day of the
same calendar quarters and the immediately preceding calendar quarter.
f.In the event of a Change in Control after the end of the Performance Period
and prior to the delivery of any Shares earned in respect of the Award, a
Participant shall have the right to receive an amount of cash equal to the
product of the number of Shares earned and the Change in Control Price.
5.No Dividends. Performance Shares as such will not entitle a Participant to
receive dividend payments or dividend equivalent payments with respect to any
Shares. However, at such time as the Company delivers Shares earned to a
Participant, the Company will also deliver a number of Shares equal to the
quotient obtained by dividing (a) the aggregate amount of cash dividends that
the Company would have paid on the Shares earned over the course of the period
commencing at the start of the Performance Period and ending on the date of
delivery of the Shares earned had the Shares earned been outstanding on record
dates for dividends during such period by (b) the Fair Market Value of the
Shares on the date five business days prior to the date the Company delivers
Shares earned to a Participant.
6.Tax Matters.
a.A Participant may defer the delivery of Shares that are issuable in respect of
an Award pursuant to the Oshkosh Corporation Deferred Compensation Plan for
Directors and Officers by delivering an election prior to the date the Award is
approved.
b.To satisfy the federal, state and local withholding tax obligations of a
Participant arising in connection with an Award, the Company will withhold
Shares otherwise issuable under the Award having a Fair Market Value equal to
the amount to be withheld. However, the amount to be withheld will not exceed
the total minimum federal, state and local tax withholding obligations
associated with the transaction. If the number of Shares to be withheld shall
include a fractional share, then the number of Shares withheld shall be
increased to the next higher whole number, and the Company shall deliver to the
Participant cash in lieu of such fractional share representing such increase.





--------------------------------------------------------------------------------





c.The Awards are intended to qualify as “performance‑based compensation” under
Code Section 162(m).
7.Beneficiary. A Participant may from time to time designate in writing, in a
manner acceptable to the Company, a beneficiary to receive payment under the
Award after the Participant’s death.
8.Award Agreement. This framework constitutes an award agreement relating to the
Awards for purposes of the Plan.





